Citation Nr: 1707097	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  12-35 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for major depressive disorder.    

3.  Entitlement to service connection for a sleep disorder. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from May 1983 to August 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Board remanded the claims for PTSD and major depressive disorder in May 2015.  It denied service connection for a sleep disorder in its May 2015 decision.  In a July 2016 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's May 2015 decision denying service connection for a sleep disorder, and remanded the case for readjudication consistent with the Court's memorandum decision.  Specifically, the Court found that this claim was inextricably intertwined with the claims for PTSD and major depressive disorder, as the claim was based, in part, on the assertion that the sleep disorder is secondary to the Veteran's psychiatric disability.  Therefore, the Court concluded that the Board did not provide an adequate statement of reasons or bases for its determination that an examination was not warranted on this issue, and did not sufficiently address whether it may be secondary to the Veteran's psychiatric disability. 

Service connection claims for cold injury residuals of the right foot, and for pain and weakness of the right leg, including as secondary to cold injury residuals of the right foot, were previously before the Board and remanded in its May 2015 decision.  These claims have since been granted in a September 2016 rating decision.  Accordingly, they are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The claims on appeal must be remanded for further development, as explained below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

A new VA examination and opinion are required with respect to the claims for PTSD and depression.  The September 2016 VA medical opinion is not sufficient for the Board to make an informed decision.  The examiner concluded that the Veteran did not have PTSD because criterion "A" was not satisfied.  However, the examiner did not explain why this criterion was not satisfied or provide further discussion.  In this regard, the Veteran stated that he heard a gunshot that resulted in the fatality of another service member, an incident which has been verified by the Joint Services Records Research Center (JSRRC).

Further, a January 2016 consultative psychiatric examination report for the Social Security Administration (SSA), which was performed in connection with a claim for SSA disability benefits, reflects a diagnosis of PTSD, including on the basis of the Veteran's report of nightmares and flashbacks of his in-service cold exposure.  The Veteran's cold exposure is an established fact, and indeed service connection has been granted for cold injury residuals.  Thus, this evidence must be addressed by the examiner and taken into account in explaining whether the criteria for a PTSD diagnosis are satisfied. 

With regard to depression, the examiner based the opinion solely on the fact that the Veteran was not treated for depression or psychiatric symptoms during service.  The examiner did not explain why the absence of treatment during service weighed against a relationship to service, or account for the possibility that the Veteran's depression manifested some time after service as a result of disease or injury incurred in service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (indicating that an examiner's explanation in support of a negative opinion cannot be based solely on the absence of evidence of treatment during service).

Moreover, in a November 2016 statement, the Veteran wrote that his service-connected right foot disability and cold injury residuals, including pain and resultant functional limitations, caused or aggravated his depression.  A VA opinion is necessary to address this avenue of service connection.  See 38 C.F.R. § 3.310 (2016) (providing for service connection on a secondary basis). 

Accordingly, a new VA examination and opinion are warranted to assess the likelihood that the Veteran's symptoms satisfy the criteria for a diagnosis of PTSD that may be linked to an in-service stressor, and whether his diagnosed major depressive disorder is related to service or to his service-connected cold injury residuals and right foot disability. 

The VA examiner must also address whether the Veteran has a sleep disorder caused or aggravated by his psychiatric disability. 

Accordingly, the case is REMANDED for the following action:

1. Arrange for a new VA examination and medical nexus opinions regarding the Veteran's claims for PTSD, major depressive disorder, and sleep disorder.  The claims file must be made available to the examiner for review.  

A. PTSD: If the examiner finds that the criteria* for a PTSD diagnosis are not satisfied, the examiner must specifically explain why this is so.  For example, if the examiner finds that criterion A is not satisfied (as was found in the September 2016 VA examination report), the examiner must explain why it is not satisfied.  In this regard, the examiner must address the following:
* The Veteran's cited stressor of hearing the gunshot that resulted in the self-inflicted fatality of another service member.  
* The Veteran's cited stressor of cold exposure. 
* A January 2016 SSA psychiatric examination diagnosing PTSD based on the Veteran's report of experiencing nightmares and flashbacks of his in-service cold exposure. 
* *Note: The criteria in the DSM-IV must be used to determine whether a diagnosis of PTSD may be established, unless a diagnosis may be rendered under the DSM-V criteria. 

B. Depression on a direct basis: The examiner must opine whether it is at least as likely as not (50% probability or more) that the Veteran's major depressive disorder is related to active service.  The examiner may not rely solely on the absence of treatment during service.  Instead, the examiner must explain why the presence or absence of symptoms or treatment during service is a factor in the opinion, and also explain whether depression that manifests some time after service may be related to an incident of his service.  

C. Depression on a secondary basis: If the Veteran's depression is found not to have been directly incurred in service, the examiner must address whether it was caused or aggravated by his service-connected cold injury residuals and right foot disability, including pain and associated functional limitations.  
* Note: The issues of causation and aggravation must be addressed separately.  

D. Sleep disorder: The examiner must address whether the Veteran has a sleep disorder caused or aggravated by any diagnosed psychiatric disorder. 

The examiner must provide complete explanations in support of the conclusions reached. 

2. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

3. Then, after completing any other development that may be indicated, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




